 



Exhibit 10.3
Execution Version
EMPLOYMENT AGREEMENT
     Employment Agreement made as of the Closing (as defined herein), between
Velo Holdings Inc. (“Parent”), Vertrue Incorporated (the “Company”), and Gary A.
Johnson, (the “Executive”).
RECITALS:
     WHEREAS, Executive is currently employed by the Company as its President
and Chief Executive Officer;
     WHEREAS, the Company has entered into an Agreement and Plan of Merger,
dated as of March 22, 2007, (the “Merger Agreement”) with Parent, pursuant to
which Velo Acquisition Inc., a wholly-owned subsidiary of Parent (“Merger Sub”)
will be merged with and into the Company and the Company will become the
surviving corporation in the merger and a wholly-owned subsidiary of Parent (the
“Merger”);
     WHEREAS, in connection with the execution of the Merger Agreement,
Executive entered into a Rollover and Voting Commitment Letter, dated March 22,
2007, (the “Rollover Letter”) with Parent, pursuant to which (i) Executive
agreed to certain commitments relating to his shares of common stock in the
Company prior to the Merger (the “Rollover Securities”), and (ii) Parent and
Executive agreed to enter into an employment agreement upon consummation of the
Merger (the “Closing”) to provide for Executive’s continued employment with the
Company (as the surviving entity in the Merger) following the Closing,
substantially on the terms as set forth in the Rollover Letter and its
corresponding Exhibit;
     WHEREAS, on July 18, 2007, certain amendments were made to the Merger
Agreement and the Rollover Letter; and
     WHEREAS, Parent and Executive desire to memorialize the terms of
Executive’s continued employment with the Company after the Merger as set forth
in the Rollover Letter, as amended, all in accordance with the terms contained
in this Employment Agreement (the “Agreement”).
     NOW THEREFORE in consideration of the foregoing and the mutual agreements
contained herein (the receipt and adequacy of which are acknowledged), the
parties agree as follows:
ARTICLE 1
INTERPRETATION
Section 1.1 Definitions.
     In this Agreement, unless the context otherwise requires, the following
terms shall have the following meanings:

Page 1



--------------------------------------------------------------------------------



 



“Applicable Multiplier” shall mean, for purposes of Section 5.5(b) of this
Agreement, two (2) or three (3), as elected by Executive, in his sole
discretion, at the time of his termination of employment with the Company.
“Business” shall mean the provision of Internet direct marketing services in the
vertical markets of healthcare, personal property, security/insurance, discounts
and personals and/or such other goods and services by the Company and/or its
subsidiaries and affiliates in North America during the term of this Agreement.
“Cash Severance Amount” shall mean the sum of Executive’s Base Salary and
targeted Annual Bonus for the Fiscal Year in which the termination of employment
event occurs. For this purpose, Base Salary shall be the Base Salary in effect
at the time Notice of Termination is given (but prior to any reduction), and
targeted Annual Bonus shall be the greater of (i) the targeted Annual Bonus for
the Fiscal Year in which the termination of employment occurs or (ii) the
targeted Annual Bonus for any of the prior three (3) Fiscal Years.
“Cause” shall mean the occurrence of any of the following events:

  (a)   Executive’s material dishonesty (including, without limitation,
embezzlement, financial misrepresentation, fraud, theft, or other similar
action) in his dealings with the Company or any other entity with which the
Company is engaged in or attempting to be engaged in commerce and the result of
such material dishonesty is that there is material financial or reputational
harm to the Company;     (b)   Executive’s conviction of, or entry of a plea of
guilty or nolo contendere to, the commission of a felony or the imposition on
Executive of any other legal sanction and the result of such conviction, plea or
sanction is that there is material financial or reputational harm to the Company
or that Executive’s ability to perform his duties under this Agreement is
materially impaired; or     (c)   Any act or omission by Executive that either
Executive intends to have, or a reasonable person would expect to have, a
material adverse effect on the Company, provided that no act or omission by
Executive shall be deemed to constitute Cause if done, or omitted to be done, in
good faith and with the reasonable belief that the act or omission was in the
best interests of the Company.

“Change of Control of the Company” shall mean the occurrence of any of the
following events:

  (a)   Any transfer to, assignment to, or any acquisition by any Person or
group thereof (other than OEP or its controlled affiliates), of the beneficial
ownership, within the meaning of section 13(d) of the Securities Exchange Act of
1934 (the “Exchange Act”), of any securities of the Company, which transfer,
assignment or acquisition results in such person, corporation, entity, or group
thereof, becoming the beneficial owner, directly or indirectly, of securities of
the

Page 2



--------------------------------------------------------------------------------



 



      Company representing more than 50% of the combined voting power of the
Company’s then outstanding securities.     (b)   Any Person or group thereof
(other than OEP or its controlled affiliates) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) substantially all of the assets of the Company or assets of
the Company that have a total gross fair market value of at least 80% of the
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of the corporation, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.     (c)   The stockholders of the Company approve a plan of
complete liquidation of the Company.

“Change of Control of Parent” shall mean the occurrence of any of the following
events:

  (a)   Any transfer to, assignment to, or any acquisition by any Person or
group thereof (other than OEP or its controlled affiliates), of the beneficial
ownership, within the meaning of section 13(d) of the Exchange Act, of any
securities of Parent, which transfer, assignment or acquisition results in such
person, corporation, entity, or group thereof, becoming the beneficial owner,
directly or indirectly, of securities of Parent representing more than 35% of
the combined voting power of Parent’s then outstanding securities.     (b)   A
majority of the members of the Parent Board is replaced during any period by
directors whose appointment or election is not endorsed by a majority of the
members of the Parent Board on the Closing or by directors whose appointment,
election or nomination for election was previously approved or recommended by a
majority of the members of the Parent Board on the Closing who were still in
office at the time of such approval or recommendation; provided, however, that
any such individual whose initial assumption of office occurs as a result of or
in connection with either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of an entity other than the Parent Board shall not be so considered as so
approved or recommended.     (c)   Any Person or group thereof (other than OEP
or its controlled affiliates) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) substantially all of the assets of Parent or assets of Parent that have
a total gross fair market value of at least 80% of the gross fair market value
of all of the assets of Parent immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the

Page 3



--------------------------------------------------------------------------------



 



      value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.     (d)   The stockholders of Parent approve a plan of complete
liquidation of Parent.

“Company Board” shall mean the Board of Directors of the Company.
“Confidential Information” shall mean information, whether or not originated by
Executive, that relates to the business or affairs of Parent, the Company, or
any of its clients or suppliers and is confidential or proprietary to, about or
created by Parent, the Company, or any of its clients or suppliers.

  (a)   Confidential Information includes, but is not limited to, the following
types of information and other information of a similar nature (whether or not
reduced to writing or designated or marked as confidential):

  (i)   work product resulting from or related to work or projects performed or
to be performed by the Company, including but not limited to, the research and
conclusions related thereto and the methods, processes, procedures, analysis,
techniques and audits used in connection therewith;     (ii)   computer software
of any type or form and in any stage of actual or anticipated development,
including but not limited to, programs and program modules, routines and
subroutines, procedures, design concepts, design specifications (design notes,
annotations, documentation, flowcharts, coding sheets, and the like), source
code, object code and load modules, programming, program patches and system
designs;     (iii)   information relating to Developments (as hereinafter
defined) prior to any public disclosure thereof, including but not limited to,
the nature of the developments, production data, technical and engineering data,
test data and test results, the status and details of research and development
of products and services, and information regarding acquiring, protecting,
enforcing and licensing proprietary rights (including patents, copyrights and
trade secrets);     (iv)   internal Company personnel and financial information,
vendor names and other vendor information, purchasing and internal cost
information, internal services and operational manuals, and the manner and
method of conducting the Business;     (v)   marketing and development plans,
price and cost data, price and fee amounts, pricing and billing policies,
quoting procedures, marketing techniques and methods of obtaining business,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies of Parent or the Company which have been or are being discussed,
customer names and customer information;

Page 4



--------------------------------------------------------------------------------



 



  (vi)   contracts and their contents, client services, data provided by clients
and the type, quantity and specifications of products and services purchased,
leased, licensed or received by clients of the Company; and     (vii)   all
information which becomes known to Executive as a result of employment, which
Executive acting reasonably, believes is confidential information or which,
Parent or the Company takes measures to protect.

  (b)   Confidential Information does not include:

  (i)   the general skills and experience gained during Executive’s employment;
    (ii)   information publicly known without breach of this Agreement;    
(iii)   information, the public disclosure of which is required to be made by
any law, regulation, governmental authority or court (to the extent of the
requirement), provided that before disclosure is made, notice of the requirement
is provided to the Company, and to the extent possible in the circumstances, the
Company is afforded an opportunity to dispute the requirement; or     (iv)  
information that was in the public domain prior to the date of receipt by
Executive.

“Constructive Termination Event” shall mean any of the following (which occur
without Executive’s prior written consent), other than such action taken in
connection with the removal of Executive from his responsibilities pending a
determination of whether Cause exists:

  (a)   failure by the Company to pay material compensation or benefits due and
payable to Executive in connection with his employment;     (b)   a material
reduction in any compensation or benefits due and payable to Executive under
this Agreement;     (c)   a change in Executive’s principal work location which
would require him to commute 50 miles more each way compared to the distance
commuted prior to the Merger;     (d)   a material diminution of the
authorities, duties or responsibilities of Executive from those set forth in
this Agreement and/or the failure of Executive to be nominated or elected as a
director and Chairman of the Parent Board and the Company Board and/or removal
of Executive as a director and Chairman of the Parent Board or the Company
Board;     (e)   prior to the end of the Initial Term of this Agreement, the
Company provides notice of nonrenewal of the Agreement;

Page 5



--------------------------------------------------------------------------------



 



  (f)   a breach by Parent or the Company of any material provision of this
Agreement; or     (g)   the failure of Parent to require any successor to the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

“Developments” shall mean all discoveries, know how, inventions, designs, works
of authorship, ideas, contributions, developments, algorithms, processes,
compositions, techniques or any improvements thereof (whether or not patentable
or copyrightable) and legally recognized proprietary rights (including, but not
limited to, patents, copyrights, trademarks, topographies, know-how and trade
secrets), and all records and copies of records relating to the foregoing, that:

  (a)   specifically result or derive from Executive’s employment or from
Executive’s knowledge or use of Confidential Information;     (b)   are
specifically conceived or made by Executive (individually or in collaboration
with others) in the discharge of his duties hereunder;     (c)   specifically
result from or derive from the use or application of the resources of the
Company; or     (d)   specifically relate to the business operations of or
actual research and development by Parent or the Company.

“Excluded Businesses” shall mean Capital Access Network, Inc., Meta4 Group Ltd,
and DD Management Services, LLC, or any successors to such companies.
“Executive Release” shall mean an agreement in a form substantially similar to
that attached hereto as Exhibit B, by which Executive releases all claims
against Parent and the Company.
“Fiscal Year” shall mean the fiscal year of the Company ending June 30 through
June 30, 2007, followed by a stub period ending December 31, 2007 and beginning
January 1, 2008 shall be the calendar year unless the parties agree to a
different fiscal year.
“Junior Parent Stock” shall mean a share of junior common stock of Parent, par
value $0.01 per share.
“Key Person” shall mean any Person who has purchased or licensed from the
Company any product or services produced, sold, licensed, or distributed by the
Company in respect of the Business or supplied the Company with any product to
be produced, sold, licensed or distributed by the Company in respect of the
Business.
“OEP” shall mean One Equity Partners II, L.P.

Page 6



--------------------------------------------------------------------------------



 



“Parent Board” shall mean the Board of Directors of Parent.
“Parent Release” shall mean an agreement in a form substantially similar to that
attached hereto as Exhibit C, which Parent and the Company release all claims
against Executive.
“Person” shall mean any individual or other entity possessed of juridical
personality, including, without limitation, a corporation, company, cooperative,
partnership, trust, unincorporated association, affiliate or governmental body;
and pronouns when they refer to a Person shall have a similarly extended
meaning.
“Pro Rata Annual Bonus” shall mean a pro rata portion of 100% of the maximum
Annual Bonus Executive would be eligible for at the end of the Fiscal Year in
which Executive’s termination of employment has occurred, with such pro rata
bonus determined by multiplying such maximum Annual Bonus that Executive would
be eligible for the Fiscal Year by a fraction, the numerator of which is the
number of days during the Fiscal Year in which Executive was employed by the
Company and the denominator of which is 365.
“Prospective Key Person” shall mean (i) any Person solicited by Executive on
behalf of the Company for any purpose relating to the Business at any time
during the twelve (12) month period immediately preceding the date of the
termination of Executive’s employment hereunder, for any reason; and (ii) any
Person solicited by the Company with Executive’s knowledge for any purpose
relating to the Business at any time during the twelve (12) month period
immediately preceding the date of the termination of Executive’s employment
hereunder.
“Restriction Period” shall mean the two (2) year period following Executive’s
termination of employment with the Company for any reason other than termination
on account of Total Disability or death, except that the “Restriction Period”
shall mean three (3) years following Executive’s termination of employment with
the Company if the Applicable Multiplier elected by Executive pursuant to
Section 5.5 of this Agreement is three (3).
“Severance Period” shall mean the two (2) year period following the date of
Executive’s termination of employment if the Applicable Multiplier elected by
Executive for purposes of Section 5.5 of this Agreement is two (2), but shall
mean the three (3) year period following the date of Executive’s termination of
employment if the Applicable Multiplier elected by Executive for purposes of
Section 5.5 of this Agreement is three (3).
“Territory” shall mean Canada and the United States and any other jurisdiction
in which the Business is conducted at the relevant date.
“Total Disability” or “Totally Disabled” shall mean Executive’s inability, due
to physical or mental incapacity, to substantially perform his duties and
responsibilities for a period of 180 consecutive days as determined by a medical
doctor selected by the Company and reasonably acceptable to Executive or his
legal representative. If the

Page 7



--------------------------------------------------------------------------------



 



parties cannot agree on a medical doctor, each party shall select a medical
doctor and the two doctors shall select a third who shall be the approved
medical doctor for this purpose.
“Web Business” means that portion of the Business of the Company carried on
through the Internet.
Section 1.2 Entire Agreement.
     This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties hereto and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth herein.
Section 1.3 Extended Meanings.
     In this Agreement, words importing the singular shall include the plural
and vice versa and words importing gender include all genders.
Section 1.4 Headings.
     The division of this Agreement into Articles and Sections and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.
Section 1.5 References.
     References to a specific Article, or Section shall be construed as
references to that specified Article, or Section of this Agreement, unless the
context otherwise requires.
Section 1.6 Business Day.
     Whenever any payment to be made or action to be taken under this Agreement
is required to be made or taken on a day other than a business day, such payment
shall be made or action taken on the next business day following.
ARTICLE 2
EMPLOYMENT
Section 2.1 Employment.
     Effective upon the Closing, the Company hereby employs Executive, and
Executive hereby agrees to such employment by the Company, upon the terms and
subject to the conditions set forth in this Agreement.
Section 2.2 Employment Period.
     This Agreement and Executive’s employment hereunder shall be effective as
of the Closing and shall continue for a period of four (4) years from the
Closing (the “Initial Term”).

Page 8



--------------------------------------------------------------------------------



 



     The Initial Term shall automatically be extended as follows: (i) ninety
(90) days prior to the end of the Initial Term, this Agreement shall
automatically renew for a three (3) year term (the “First Renewal Term”),
(ii) ninety (90) days prior to the end of the First Renewal Term, this Agreement
shall automatically renew for a one (1) year term (the “Second Renewal Term”),
and (iii) ninety (90) days prior to the end of the Second Renewal Term and each
one (1) year term thereafter this Agreement shall automatically renew for a one
(1) year term, unless Executive’s employment hereunder is terminated by the
Company or Executive in accordance with the terms hereof or if written notice of
nonrenewal is provided by either the Company or Executive at least ninety (90)
days prior to the end of the applicable term. The period during which Executive
is employed by the Company hereunder is hereinafter referred to as the
“Employment Period”. This Agreement shall not become effective until the
Closing. Notwithstanding anything in this Agreement to the contrary, this
Agreement shall be null, void and without effect upon termination of the Merger
Agreement, as amended, pursuant to Article VIII thereof.
Section 2.3 Duties.

  (a)   During the Employment Period, the Company will employ Executive as its
President and Chief Executive Officer. In such capacity, (i) Executive shall
perform the customary duties and have the customary responsibilities as are
consistent with such positions in a company the size and nature of the Company,
(ii) Executive shall report directly to the Parent Board, and (iii) Executive’s
services shall be performed at the Company’s headquarters as such location was
located in Norwalk Connecticut immediately prior the Closing or such other
location as may be mutually agreed between the Company and Executive. In
addition, subject to reasonable and customary direction by the Parent Board,
Executive shall have the specific authority to hire and fire, consistently with
the requirements of applicable law, all executives of the Company, and shall be
responsible for the development of the strategic goals and course of the
Company, both on a short-term and long-term basis.     (b)   During the
Employment Period, Executive agrees to faithfully serve the Company, devote his
working time, skill, experience and attention to the business of the Company,
its subsidiaries and affiliated entities, and perform the duties under this
Agreement to the best of his abilities. The foregoing shall not prevent
Executive from participating, or owning an equity interest, in any family-owned
businesses or in any currently ongoing or subsequent business venture
(including, any of the Excluded Businesses), serving on boards of directors of
charitable or community service organizations, or investing in a publicly held
corporation to the extent that such activities do not materially interfere with
the performance of his duties for the Company.     (c)   Parent agrees to
nominate Executive as a member of both the Parent Board and the Company Board as
of the Closing and during the Employment Period to continue to nominate him as a
member of the Parent Board and the Company Board once his membership expires and
to use its best efforts to have him elected as such a member. In addition,
Parent agrees to use its best efforts to appoint

Page 9



--------------------------------------------------------------------------------



 



      Executive as the Chairman of the Parent Board and the Company Board during
the Employment Period.

ARTICLE 3
COMPENSATION AND BENEFITS
     Executive shall receive the following compensation and benefits during his
period of employment with the Company under this Agreement:
Section 3.1 Base Salary.
     As compensation for the performance by Executive of his duties hereunder,
the Company shall pay to Executive base salary at the rate of $750,000 per annum
or at such higher rates as may be determined from time to time (the “Base
Salary”) by the Executive Officer Development and Compensation Committee of
Parent or such other committee of the Parent Board as is delegated this
authority (the “Compensation Committee”). Such Base Salary shall be paid in
accordance with the Company’s standard payroll practice for executives. During
the Employment Period, Executive’s Base Salary shall be reviewed annually by the
Parent Board (or the Compensation Committee), pursuant to the Company’s normal
compensation and performance review policies for senior level executives. The
amount of any increase for each year shall be determined no later than such time
as bonuses are normally paid to executives of the Company and shall be
retroactive to January 1 of that year. Executive’s Base Salary, plus any
increases, may not be decreased at any time during the Employment Period.
Section 3.2 Annual Bonus.
     During the Employment Period, the Company shall maintain an annual
incentive bonus plan for which Executive will be eligible to participate (the
“Bonus Plan”). Executive’s annual target bonus opportunity under such Bonus Plan
shall be equal to no less than: (i) for the 2008 Fiscal Year, 135.6% of
Executive’s then annual Base Salary; (ii) for the 2009 Fiscal Year, 158% of
Executive’s then annual Base Salary; and (iii) for the 2010 Fiscal Year and
later, 180% of Executive’s then annual Base Salary. The performance goals for
each Fiscal Year of the Bonus Plan will be determined after consultation with
Executive. For purposes of this Agreement, the term “Annual Bonus” shall mean
the amount of Executive’s annual bonus opportunity established from time to time
pursuant to this Section 3.2.
Section 3.3 Equity Incentive Awards.
     Effective upon the Closing, Executive will be granted the right to purchase
restricted shares of Junior Parent Stock equal in value to $1,430,636 (the
“Restricted Stock”). The Restricted Stock will become vested over a four year
period from the Closing, with 25% becoming vested on each anniversary of the
Closing. The Restricted Stock will become fully vested if Executive’s employment
terminates on account of a termination by the Company without Cause or because
of a termination by Executive on account of a Constructive Termination Event,
Executive’s Total Disability, or Executive death. In addition, if a Change of
Control of Parent or Change of Control of the Company occurs, the Restricted
Stock will become fully vested on the Change of Control of Parent or Change of
Control of the Company. The other terms and conditions of such Restricted Stock
grant shall be as set forth in the Restricted

Page 10



--------------------------------------------------------------------------------



 



Stock Purchase agreement attached as Exhibit A, which is specifically
incorporated herein by reference. After the Closing, Executive shall be eligible
to purchase or receive such additional grants of equity in Parent as determined
by the Parent Board, in its sole discretion.
Section 3.4 Put Option.
     In the event of Executive’s termination of employment with the Company,
Executive (or any family member of Executive or trustee of a trust that holds
Rollover Securities for the benefit of a family member of Executive) shall be
entitled to exercise his rights under Section 1.6(b) of the Velo Holdings Inc.
Stockholders Agreement, dated as of August 16, 2007, (the “Stockholders
Agreement”) with respect to the Rollover Securities held by Executive or such
family member or trust. The terms and condition of Section 1.6(b) of the
Stockholders Agreement are herein incorporated by reference.
Section 3.5 Benefit Plans and Fringe Benefits.
     During the Employment Period, Executive shall be eligible to participate in
and receive benefits under any pension plan, 401(k) savings plan, nonqualified
deferred compensation plan, long term incentive plan, supplemental executive
retirement plan, medical and dental benefits plan, life insurance plan,
short-term and long-term disability plans, long-term care plan, supplemental
and/or incentive compensation plans, or any other executive benefit or fringe
benefit plan, generally made available from time to time by the Company to its
senior executives in accordance with the eligibility requirements of such plans
and subject to the terms and conditions set forth in this Agreement, on a basis
no less favorable than the basis Executive was participating in such plans
immediately prior to the Closing or at the highest level of any Company
executive then currently participating in any said plan if not in existence on
the date of this Agreement. In addition, during the Employment Period, the
Company shall continue to provide to Executive and his family the $5 million
family life insurance coverage pursuant to the life insurance policies as in
effect immediately prior to the Closing.
Section 3.6 Auto Allowance.
     In accordance with the Company’s auto allowance policy for senior
executives as in effect immediately prior to the Closing, during the Employment
Period, Executive shall receive a monthly auto allowance equal to $2,500
($30,000 annualized) to reimburse Executive for a portion of the expenses
incurred due to the maintenance of his primary vehicle. These expenses include,
but are not limited to, gasoline, mileage and routine maintenance. The amount of
this auto allowance will be reviewed for increase on an annual basis by
Executive Officer Development and Compensation Committee, and shall be
maintained during the Employment Period.
Section 3.7 Annual Physical Exam.
     During the Employment Period, Executive is eligible for an in-depth Annual
Executive Physical Exam, performed at the Mayo Clinic or other similar facility,
to be paid for in full by the Company. The Company will arrange for the exam and
will be billed directly by the Mayo Clinic or other similar facility.

Page 11



--------------------------------------------------------------------------------



 



Section 3.8 Use of Corporate Leased Aircraft.
     During the Employment Period, Executive is permitted, in conformity with
Company policy as in effect immediately prior to the Closing, to requisition
corporate leased aircraft for business purposes or personal use; provided,
however, that Executive will be responsible to pay for the incremental cost to
the Company of any personal use.
Section 3.9 Business Expenses.
     The Company shall promptly reimburse Executive for all out-of-pocket
expenses reasonably and properly incurred by Executive in connection with his
duties hereunder, provided that such expenses are in accordance with the
policies of the Company in effect from time to time for executives. As may be
requested by the Company, Executive shall furnish to the Company statements and
vouchers for all such expenses.
ARTICLE 4
TERMINATION OF EMPLOYMENT
Section 4.1 Termination.
     During the Employment Period, the employment of Executive hereunder may be
terminated at any time by either the Company or Executive, as the case may be,
under any of the circumstances set forth in this Section 4.1. Upon termination,
Executive (or his beneficiary or estate, as the case may be) shall be entitled
to receive the compensation and benefits described in Article 5:

  (a)   By the Company for Cause. Executive’s employment shall not be terminated
for “Cause” unless Executive has been given written notice by the Parent Board
stating the basis for such termination and provided at least 30 days to cure the
neglect or conduct that is the basis of any such claim and, if he fails to cure
such conduct or such conduct cannot be cured, Executive has an opportunity to be
heard before the full Parent Board and after such hearing, the Parent Board
gives Executive written notice confirming that in the judgment of a majority of
all the disinterested directors of Parent, “Cause” for terminating Executive’s
employment exists. Neither the Company nor Executive may be represented by
counsel at any hearing before the Parent Board.     (b)   By the Company without
Cause. The Company may terminate Executive’s employment at any time without
Cause after providing written notice to Executive. For purposes of this
Agreement, a termination of Executive’s employment by the Company will be
considered to be terminated by the Company without Cause under this paragraph
(b) unless his employment is terminated for Cause (pursuant to paragraph (a)),
or by reason of his death or Total Disability (pursuant to paragraph (c)).    
(c)   Total Disability. The Company may terminate Executive’s employment upon
his becoming Totally Disabled.

Page 12



--------------------------------------------------------------------------------



 



  (d)   Death. Executive’s employment shall terminate upon his death.     (e)  
By Executive Following Constructive Termination Event. Executive will be
considered to have resigned from employment by reason of a Constructive
Termination Event only if:

  (i)   Executive gives the Company written notice of his objection to such
Constructive Termination Event within 90 days following the occurrence of such
event or condition;     (ii)   such event or condition is not corrected, in all
material respects, by the Company in a manner that is reasonably satisfactory to
Executive within 30 days following the Company’s receipt of such notice (or in
the event that such event or condition is not susceptible to correction within
such 30-day period, Executive reasonably determines that the Company has not
taken all reasonable steps within such 30-day period to correct such event or
condition as promptly as practicable thereafter); and     (iii)   Executive
resigns from his employment with the Company not more than 30 days following the
expiration of the 30-day period described above, except that if prior to the end
of the Initial Term of this Agreement, the Company provides notice of nonrenewal
of the Agreement, Executive resigns from his employment at any time within
30 days following the last day of the Initial Term.

  (f)   By Executive for Any Reason Other Than Constructive Termination Event.
Executive may terminate his employment under this Agreement for any reason other
than a Constructive Termination Event pursuant to paragraph (e) above after
providing 30 days’ written notice to the Company.

Section 4.2 Notice of Termination.
     Any termination of employment by the Company or by Executive under this
Agreement shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice in writing which shall indicate the specific termination provision in
this Agreement relied upon to terminate Executive’s employment and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.
Section 4.3 Deliveries on Termination.

  (a)   Upon the termination of employment, Executive shall forthwith:

  (i)   disclose to the Company any and all Developments and execute and deliver
to the Company any and all instruments necessary or desirable to give effect to
the assignments and transfers contemplated by Section 6.2 hereof; and

Page 13



--------------------------------------------------------------------------------



 



  (ii)   return to the Company all property and materials relating to the
business and affairs of the Company including any Confidential Information and
all copies and reproductions thereof in any form whatsoever received by
Executive and with the Company’s consent delete same from all personal data
bases.

  (b)   The Company, at its absolute discretion, following the termination of
Executive’s employment may require Executive to provide the Company with a
certificate stating that Executive has complied with paragraph (a) above.

ARTICLE 5
COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT
     Upon termination of Executive’s employment under this Agreement, Executive
(or his designated beneficiary or estate, as the case may be) shall be entitled
to receive the following compensation:
Section 5.1 Earned but Unpaid Compensation.
     In the event that Executive’s employment is terminated at any time for any
reason, the Company shall pay Executive any accrued but unpaid Base Salary (as
determined under Section 3.1) for services rendered to the date of termination,
any accrued but unpaid expenses required to be reimbursed under this Agreement,
and any unused vacation accrued to the date of termination.
Section 5.2 Other Compensation and Benefits; Reimbursements.
     In the event that Executive’s employment is terminated at any time for any
reason, any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 3.5 above shall be determined
and paid in accordance with the terms of such plans, policies and arrangements.
In addition, any reimbursements Executive is entitled to receive pursuant to
Sections 3.6, 3.7 and 3.9, but did not receive as of the date of his
termination, shall be paid to Executive within ten (10) business days following
the later of the date his employment terminates or the date he provides any
normally required documentation of those expenses.
Section 5.3 Additional Compensation Payable Following Death or Total Disability.
     In addition to the compensation set forth in Sections 5.1 and 5.2 above, in
the event that Executive’s employment is terminated by reason of his death, or
Total Disability pursuant to Section 4.1(c), the Company shall pay to Executive
or Executive’s legal representatives or named beneficiaries (as the case may be)
a bonus payment that shall be the greater of either (i) 50% of the target Annual
Bonus Executive would be eligible for at the end of the Fiscal Year of
Executive’s death or termination due to Total Disability or (ii) the amount
calculated by multiplying the target Annual Bonus Executive would be eligible
for at the end of the Fiscal Year of Executive’s death or termination due to
Total Disability times a fraction, the numerator of which is the number of days
of active employment (including weekends and holidays) completed during the
Fiscal Year in which Executive’s death or termination occurs and the denominator
of which is 365, which shall be paid to Executive (or his legal representatives
or

Page 14



--------------------------------------------------------------------------------



 



named beneficiaries, as the case may be) in a lump sum within 30 days following
the date of Executive’s termination of employment for death or Total Disability.
In addition, if Executive’s employment is terminated by reason of Total
Disability, until he attains age 65, Executive and his designated beneficiaries
shall be eligible to continue to participate in all health, medical and dental
benefit plans maintained by the Company for the benefit of its continuing
executives, on the same terms and conditions as offered to such continuing
executives; provided, however, if the coverage is longer than the period
Executive would be entitled to continuation coverage under section 4980B of the
Code if Executive elected such coverage and paid the applicable premiums (“COBRA
Coverage”), commencing with the first month immediately following the expiration
of the period the COBRA Coverage would be available, the Company shall provide
to Executive such coverage or reimburse to Executive the costs incurred by him
in obtaining covered benefits in accordance with the requirements of Treas. Reg.
§1.409A-3(i)(1)(iv) for the remaining period in which such continued coverage is
required to be provided pursuant to this Section.
Section 5.4 Additional Compensation Payable Following Termination Without Cause
or Constructive Termination Event Within Two Years Following the Closing and
Prior to a Change of Control of Parent or Change of Control of the Company.

  (a)   Requirements for Additional Compensation. In addition to the
compensation set forth in Sections 5.1 and 5.2 above, Executive will receive the
additional compensation and benefits set forth in paragraph (b) below if the
following requirements are met:

  (i)   Executive’s employment is terminated for one of the following reasons
within the two (2) year period following the Closing: (A) Termination by the
Company without Cause pursuant to Section 4.1(b) above, or (B) Resignation by
Executive by reason of a Constructive Termination Event pursuant to
Section 4.1(e) above;     (ii)   A Change of Control Parent or Change of Control
of the Company has not occurred; and     (iii)   Executive executes the
Executive Release and Parent and the Company execute the Parent Release;
provided, however, that if Parent and the Company do not execute the Parent
Release, Executive shall not be required to execute the Executive Release and
Executive shall still be entitled to receive the compensation and benefits set
forth in paragraph (b) below.

  (b)   Additional Compensation.

  (i)   Base Salary and Annual Bonus. The Company shall pay to Executive a
severance payment equal to 2.99 times the Cash Severance Amount, which amount
shall be paid in substantially equal installments over the two (2) year period
following the date of Executive’s termination of employment, consistent with the
Company’s past payroll practices.

Page 15



--------------------------------------------------------------------------------



 



  (ii)   Pro Rata Annual Bonus. The Company shall pay to Executive an amount
equal to the Pro Rata Annual Bonus. This Pro Rata Annual Bonus shall be paid to
Executive in a single lump sum within 15 days following the date of Executive’s
termination of employment.     (iii)   Group Insurance. Executive, his spouse
and eligible dependents shall continue to be eligible to participate in all
health, medical, dental, and long-term disability benefit plans of the Company
for which Executive, his spouse and eligible dependents were eligible
immediately prior to the date of his termination, or comparable coverage, for
two (2) years, or, if sooner, until comparable health, medical, dental, and
long-term disability insurance coverage is available to Executive, his spouse
and eligible dependents in connection with Executive’s subsequent employment or
self-employment; provided, however, if the coverage is longer than the period
Executive would be entitled to COBRA Coverage, commencing with the first month
immediately following the expiration of the period the COBRA Coverage would be
available, the Company shall provide to Executive such coverage or reimburse to
Executive the costs incurred by him in obtaining covered benefits in accordance
with the requirements of Treas. Reg. §1.409A-3(i)(1)(iv) for the remaining
period in which such continued coverage is required to be provided pursuant to
this clause. The coverage for which Executive, his spouse and eligible
dependents shall continue to be eligible under this paragraph shall be made
available to Executive on the same terms and conditions as are offered to
continuing executives.     (iv)   Term Life Insurance. The Company shall provide
term life insurance that is equivalent in coverage, and at no greater cost or
tax cost to Executive, to that elected by Executive, and in effect at the time
of his termination of employment, and which shall be provided until the last day
of the second calendar year beginning after Executive’s termination of
employment, or, if sooner, until comparable life insurance coverage is available
to Executive in connection with his subsequent employment or self-employment.  
  (v)   Outplacement Services. The Company shall promptly reimburse, upon
receipt of reasonable documentation that Executive has incurred those expenses,
Executive for reasonable outplacement services up to a maximum of $25,000.

Section 5.5 Additional Compensation Payable Following Termination Without Cause
or Constructive Termination Event After Two Years Following the Closing and
Prior to a Change of Control of Parent or Change of Control of the Company.

  (a)   In addition to the compensation set forth in Sections 5.1 and 5.2 above,
Executive will receive the additional compensation and benefits set forth in
paragraph (b) below if the following requirements are met:

Page 16



--------------------------------------------------------------------------------



 



  (i)   Executive’s employment is terminated for one of the following reasons
following the second anniversary of the Closing: (A) Termination by the Company
without Cause pursuant to Section 4.1(b) above, or (B) Resignation by Executive
by reason of a Constructive Termination Event pursuant to Section 4.1(e) above;
    (ii)   A Change of Control Parent or Change of Control of the Company has
not occurred; and     (iii)   Executive executes the Executive Release and
Parent and the Company execute the Parent Release; provided, however, that if
Parent and the Company do not execute the Parent Release, Executive shall not be
required to execute the Executive Release and Executive shall still be entitled
to receive the compensation and benefits set forth in paragraph (b) below.

  (b)   Additional Compensation.

  (i)   Base Salary and Annual Bonus. The Company shall pay to Executive a
severance payment equal to the Applicable Multiplier times the Cash Severance
Amount, which amount shall be paid in substantially equal installments over the
two (2) year period following the date of Executive’s termination of employment,
consistent with the Company’s past payroll practices.     (ii)   Pro Rata Annual
Bonus. The Company shall pay to Executive an amount equal to the Pro Rata Annual
Bonus. This Pro Rata Annual Bonus shall be paid to Executive in a single lump
sum within 15 days following the date of Executive’s termination of employment.
    (iii)   Group Insurance. Executive, his spouse and eligible dependents shall
continue to be eligible to participate in all health, medical, dental, and
long-term disability benefit plans of the Company for which Executive, his
spouse and eligible dependents were eligible immediately prior to the date of
his termination, or comparable coverage, for the Severance Period, or, if
sooner, until comparable health, medical, dental, and long-term disability
insurance coverage is available to Executive, his spouse and eligible dependents
in connection with Executive’s subsequent employment or self-employment;
provided, however, if the coverage is longer than the period Executive would be
entitled to COBRA Coverage, commencing with the first month immediately
following the expiration of the period the COBRA Coverage would be available,
the Company shall provide to Executive such coverage or reimburse to Executive
the costs incurred by him in obtaining covered benefits in accordance with the
requirements of Treas. Reg. §1.409A-3(i)(1)(iv) for the remaining period in
which such continued coverage is required to be provided pursuant to this
clause. The coverage for which Executive, his spouse and eligible

Page 17



--------------------------------------------------------------------------------



 



      dependents shall continue to be eligible under this paragraph shall be
made available to Executive on the same terms and conditions as are offered to
continuing executives.     (iv)   Term Life Insurance. The Company shall provide
term life insurance that is equivalent in coverage, and at no greater cost or
tax cost to Executive, to that elected by Executive, and in effect at the time
of his termination of employment, and which shall be provided until the last day
of the second calendar year beginning after Executive’s termination of
employment, or, if sooner, until comparable life insurance coverage is available
to Executive in connection with his subsequent employment or self-employment.  
  (v)   Outplacement Services. The Company shall promptly reimburse, upon
receipt of reasonable documentation that Executive has incurred those expenses,
Executive for reasonable outplacement services up to a maximum of $25,000.

Section 5.6 Additional Compensation Payable Following Termination Without Cause
or Constructive Termination Event on or Following a Change of Control of Parent
or a Change of Control of the Company.

  (a)   In addition to the compensation set forth in Sections 5.1 and 5.2 above,
Executive will receive the additional compensation and benefits set forth in
paragraph (b) below if the following requirements are met:

  (i)   Executive’s employment is terminated for one of the following reasons on
or following a Change of Control of Parent or Change of Control of the Company:
(A) Termination by the Company without Cause pursuant to Section 4.1(b) above,
or (B) Resignation by Executive by reason of a Constructive Termination Event
pursuant to Section 4.1(e) above; and     (ii)   Executive executes the
Executive Release and Parent and the Company execute the Parent Release;
provided, however, that if Parent and the Company do not execute the Parent
Release, Executive shall not be required to execute the Executive Release and
Executive shall still be entitled to receive the compensation and benefits set
forth in paragraph (b) below.

  (b)   Additional Compensation.

  (i)   Base Salary and Annual Bonus. The Company shall pay to Executive a
severance payment equal to 2.99 times the Cash Severance Amount, which amount
shall be paid in (A) for any Change of Control of Parent or Change of Control of
the Company that constitutes a change in the ownership or effective control of
Parent or the Company, or in the ownership of a substantial portion of the
assets of Parent or the Company within the meaning of section 409A(a)(2)(A)(v)
of the Code and its

Page 18



--------------------------------------------------------------------------------



 



      corresponding regulations (a “409A Change of Control Event”) and such
termination occurs within the two year period following the 409A Change of
Control Event, a lump sum within 15 days following the date of Executive’s
termination of employment, or (B) for a Change of Control of Parent or Change of
Control of the Company that does not constitute a 409A Change of Control Event
or the termination occurs after the two year period following the 409A Change of
Control Event, substantially equal installments over the two (2) year period
following the date of Executive’s termination of employment, consistent with the
Company’s past payroll practices.     (ii)   Pro Rata Annual Bonus. The Company
shall pay to Executive an amount equal to the Pro Rata Annual Bonus. This Pro
Rata Annual Bonus shall be paid to Executive in a single lump sum within 15 days
following the date of Executive’s termination of employment.     (iii)   Group
Insurance. Executive, his spouse and eligible dependents shall continue to be
eligible to participate in all health, medical, dental, and long-term disability
benefit plans of the Company for which Executive, his spouse and eligible
dependents were eligible immediately prior to the date of his termination, or
comparable coverage, for two (2) years, or, if sooner, until comparable health,
medical, dental, and long-term disability insurance coverage is available to
Executive, his spouse and eligible dependents in connection with Executive’s
subsequent employment or self-employment; provided, however, if the coverage is
longer than the period Executive would be entitled to COBRA Coverage, commencing
with the first month immediately following the expiration of the period the
COBRA Coverage would be available, the Company shall provide to Executive such
coverage or reimburse to Executive the costs incurred by him in obtaining
covered benefits in accordance with the requirements of Treas. Reg.
§1.409A-3(i)(1)(iv) for the remaining period in which such continued coverage is
required to be provided pursuant to this clause. The coverage for which
Executive, his spouse and eligible dependents shall continue to be eligible
under this paragraph shall be made available to Executive on the same terms and
conditions as are offered to continuing executives.     (iv)   Term Life
Insurance. The Company shall provide term life insurance that is equivalent in
coverage, and at no greater cost or tax cost to Executive, to that elected by
Executive, and in effect at the time of his termination of employment, and which
shall be provided until the last day of the second calendar year beginning after
Executive’s termination of employment, or, if sooner, until comparable life
insurance coverage is available to Executive in connection with his subsequent
employment or self-employment.

Page 19



--------------------------------------------------------------------------------



 



  (v)   Outplacement Services. The Company shall promptly reimburse, upon
receipt of reasonable documentation that Executive has incurred those expenses,
Executive for reasonable outplacement services up to a maximum of $25,000.

Section 5.7 No Other Compensation or Benefits.
     Executive shall have no right to receive any compensation, or to
participate in any other plan, arrangement or benefit, following the termination
of his employment, except as specifically provided in this Article 5 or as
otherwise agreed to in writing by the Parties.
ARTICLE 6
EXECUTIVE’S COVENANTS
Section 6.1 Company Property.
     Executive acknowledges that all materials relating to the business and
affairs of the Company, including, without limitation, all Developments,
manuals, documents, reports, equipment, working materials and lists of customers
or suppliers prepared by Parent or the Company or by Executive in the course of
Executive’s employment are for the benefit of Parent or the Company and are and
shall remain the property of Parent and the Company.
Section 6.2 Confidentiality and Intellectual Property Rights.

  (a)   Executive will not disclose to any Person, nor use for his own or
another Person’s benefit, either during or after his employment, any
Confidential Information, except as otherwise specifically authorized in writing
by Parent or the Company.     (b)   Any Development made, conceived, learned or
reduced to practice during the course of Executive’s employment, and all trade
secret, patent, copyright, and other intellectual property rights world-wide
therein, are the property of Parent or the Company, to which all right, title
and interest in and to the same are hereby assigned, whether or not they are
capable of statutory protection and whether or not they are made by Executive or
jointly with other persons. Executive also hereby waives all moral rights into
any copyright assigned hereunder. Executive will maintain accurate records of,
and will promptly and fully disclose and confirm the assignment in writing to
the Company (or to a third party designated by the Company), all such
Developments.     (c)   Executive shall assist Parent or the Company and execute
such documents and do everything reasonably necessary or desirable (other than
expending personal sums) to obtain or enforce patents, copyrights, industrial
designs or other legal protection for such Developments in all countries
including any continuation, division, re-issue or renewal thereof. In the event
Parent or the Company is unable for any reason, after reasonable effort, to
secure Executive’s signature on any document needed in connection with the
above-mentioned actions, Executive hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as his agent and
attorney in fact, which appointment is coupled

Page 20



--------------------------------------------------------------------------------



 



      with an interest to act for and on Executive’s behalf to execute, verify
and file any such documents and to do all other lawfully permitted acts to
further the purposes of this Agreement with the same legal force and effect as
if executed by Executive. Executive hereby waives any and all claims, of any
nature whatsoever, which Executive now or may hereafter have for infringement of
any proprietary rights assigned hereunder to Parent or the Company.

Section 6.3 Non-Competition and Non-Solicitation.

  (a)   Executive acknowledges that he occupies a position of trust and
confidence. Executive understands that the following restrictions may limit his
ability to earn a livelihood in a business which, directly or indirectly,
competes with the Business. However, Executive agrees that he will receive
sufficient consideration and other benefits both as a result of the Merger and
as an Executive of the Company to clearly justify such restrictions which, in
any event, given Executive’s skills and ability will not prevent him from
earning a living. Executive acknowledges that all restrictions contained in this
Section 6.3 are reasonable and valid for the adequate protection of the
legitimate business interests and goodwill of the Company and are no broader
than is necessary to protect such interests and goodwill.     (b)   Executive
shall not (without the prior written consent of the Company), during his
employment with the Company and for the Restriction Period, whether directly or
indirectly, in any capacity whatsoever, alone, through or in connection with any
Person, carry on or be engaged in or have any financial or other interest in or
be otherwise commercially involved in any endeavor, activity or business in all
or part of the Territory which offers, distributes, sells, licences or produces
any product or provides any service which is competitive with the Business;
provided, however, that this Section 6.3(b) shall not apply to Executive’s
activities with any of the Excluded Businesses.     (c)   Executive shall not
(without the prior written consent of the Company), during his employment with
the Company and for the Restriction Period, whether directly or indirectly, in
any capacity whatsoever, alone, through or in connection with any Person,
(except for an equity share investment in a public company whose shares are
listed on a stock exchange in North America or in an over-the-counter market
provided that share investment does not in the aggregate exceed 5% of the issued
equity shares of the company and that Executive does not provide any material
services to that company):

  (i)   solicit or attempt to solicit any Key Person or Prospective Key Person
for the purpose of (i) persuading or attempting to persuade any such Key Person
or Prospective Key Person to cease doing business or to curtail the business
which such Key Person or Prospective Key Person has customarily conducted or
contemplates conducting with the Company; or (ii) soliciting the business of
such Key Person or Prospective Key Person

Page 21



--------------------------------------------------------------------------------



 



      in respect of any products or services which are competitive with the
Business; or     (ii)   solicit or attempt to solicit or assist any Person to
solicit the employment or engagement of or otherwise entice away from the
employment of the Company any Executive or consultant of the Company.

Section 6.4 Enforcement of Covenants.

  (a)   Termination of Employment and Forfeiture of Compensation. Executive
agrees that in the event that he breaches any of the covenants set forth in this
Article 6 during his employment, the Company shall have the right to terminate
his employment for Cause. In addition, Executive agrees that if he breaches any
of the covenants set forth in this Article 6 at any time, the Company in its
sole discretion shall have the right to immediately terminate all payments and
benefits due under this Agreement. Such termination of employment,
discontinuance of benefits, and recovery of damages shall be in addition to and
shall not limit any and all other rights and remedies that the Company may have
against Executive.     (b)   Right to Injunction. Executive acknowledges and
agrees that compliance with the covenants set forth in this Article 6 is
necessary to protect the business and goodwill of the Company and that any
breach of any of such covenants will result in irreparable and continuing harm
to the Company for which money damages may not provide adequate relief.
Accordingly, in the event of breach or anticipatory breach of any of the
covenants set forth in this Article 6 by Executive, Executive and the Company
agree that in addition to remedies otherwise available to the Company at law or
equity the Company shall be entitled to injunctive relief, which relief may be
issued without bond by any court of competent jurisdiction.     (c)  
Construction of Covenants. The covenants contained in this Article 6 constitute
a series of separate covenants. If in any judicial proceeding, a court shall
hold that any of the covenants set forth in Article 6 are not permitted by
applicable laws, Executive and the Company agree that such provisions shall be
and are hereby reformed to the maximum time, geographic, or occupational
limitations permitted by such laws. Further, in the event a court shall hold
unenforceable any of the separate covenants deemed included herein, then such
unenforceable covenant or covenants shall be deemed eliminated from the
provisions of this Agreement for the purpose of such proceeding to the extent
necessary to permit the remaining separate covenants to be enforced in such
proceeding. Executive and the Company further agree that the covenants in this
Article 6 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Executive against the Company whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of the covenants set forth in this Article 6.

Page 22



--------------------------------------------------------------------------------



 



Section 6.5 Survival of Covenants.
     The obligations of Executive under this Article shall continue during the
course of his employment with the Company and, unless otherwise provided in
writing by the Company, shall survive the expiration or termination of
Executive’s employment and this Agreement.
ARTICLE 7
GENERAL
Section 7.1 Withholding of Taxes.
     The Company shall withhold from any compensation and benefits payable under
this Agreement all applicable federal, state, local, or other taxes and any
other amounts legally required to be withheld.
Section 7.2 No Claim Against Assets.
     Nothing in this Agreement shall be construed as giving Executive any claim
against any specific assets of Parent or the Company or as imposing any trustee
relationship upon Parent or the Company in respect of Executive. Parent and the
Company shall not be required to establish a special or separate fund or to
segregate any of its assets in order to provide for the satisfaction of its
obligations under this Agreement. Executive’s rights under this Agreement shall
be limited to those of an unsecured general creditor of Parent and the Company.
Section 7.3 Notices.
     Any notice, demand or other communication which is required or permitted by
this Agreement to be given or made by a party hereto shall be in writing and
shall be sufficiently given if delivered personally or sent by pre-paid
registered mail at the following addresses:

  (a)   to Parent at:

Velo Holdings, Inc.
c/o One Equity Partners II, L.P.
320 Park Avenue
18th Floor
New York, NY
Attention: James Koven
                Daniel Selmonosky
               Christian Ahrens
Facsimile:      (212) 277-1533
with a required copy to:
Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104-2808
Attention: Carmen J. Romano, Esq.

  (b)   to the Company at:

Page 23



--------------------------------------------------------------------------------



 



Vertrue Incorporated
680 Washington Blvd
Stamford, CT 06901
Attention:     George W.M. Thomas, Esq.
                        Senior Vice President and General Counsel
Telephone:    (203) 674-7069
Facsimile:       (203) 674-7026

  (c)   to Executive at the most recent address on file at the Company,        
with a required copy to:

Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921
          Attention: Robert J. Lichtenstein, Esquire
or at such other address as any party may from time to time advise the other
party by notice in writing. Every notice or other communication shall be deemed
to have been received, (i) on the date of receipt, if given by personal
delivery, and (ii) the fifth Business Day after which it is mailed, if sent by
registered mail. Notwithstanding the foregoing, if a strike or lockout of postal
employees is in effect, or generally known to be impending, notice shall be
effected by personal delivery.
Section 7.4 Survival.
     Notwithstanding the termination of this Agreement, (a) neither party shall
be released from any obligation that accrued prior to the date of termination;
and (b) each party shall remain bound by the provisions of this Agreement which
by their terms impose obligations upon that party that extend beyond the
termination of this Agreement.
Section 7.5 Mitigation.
     Executive shall not be required to mitigate the amount of any payment or
benefit provided for in this Agreement by seeking other employment or otherwise,
and except as other specifically provided herein, there shall be no offset
against amounts due Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that Executive may
obtain.
Section 7.6 Further Assurances.
     The parties shall, with reasonable diligence, do all things and provide all
reasonable assurances as may be required to complete the transactions
contemplated by this Agreement, and each party shall provide such further
documents or instruments required by any other party as may be reasonably
necessary or desirable to give effect to this Agreement and carry out its
provisions.
Section 7.7 Assignment.
     Except as otherwise expressly provided herein, neither this Agreement nor
any rights or obligations shall be assignable by either party without the prior
written consent of the other party

Page 24



--------------------------------------------------------------------------------



 



hereto. This Agreement may be assigned to an affiliate of the Company without
Executive’s consent.
Section 7.8 Amendment.
     This Agreement may not be amended except by a written document signed by
the party against whom the amendment is to be enforced.
Section 7.9 Waiver.
     The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered an ongoing waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
Section 7.10 Successors and Assigns.
     This Agreement shall inure to the benefit of and be binding upon the
parties and their respective heirs, executors and administrators or successors
and permitted assigns, as the case may be.
Section 7.11 Severability.
     If any provision in this Agreement is determined to be invalid, void or
unenforceable by the decision of any court of competent jurisdiction, which
determination is not appealed or appealable for any reason whatsoever, the
provision in question shall not be deemed to affect or impair the validity or
enforceability of any other provision of this Agreement and such invalid or
unenforceable provision or portion thereof shall be severed from the remainder
of this Agreement.
Section 7.12 Payment of Attorneys’ Fees.
     The Company shall pay, on an after-tax basis, all reasonable attorneys’
fees and related costs incurred by Executive in connection with the negotiation
of this Agreement.
Section 7.13 Beneficiaries/References.
     Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable under this Agreement following Executive’s death
by giving the Company written notice thereof. In the event of Executive’s death
or a judicial determination of Executive’s incompetence, reference in this
Agreement to Executive shall be deemed, where appropriate, to refer to
Executive’s beneficiary, estate or other legal representative.
Section 7.14 Excise Tax.

  (a)   Notwithstanding anything in the Agreement to the contrary, in the event
that Executive’s employment is terminated within the two (2) year period
following the Closing and it shall be determined that, as a result of the
Merger, any

Page 25



--------------------------------------------------------------------------------



 



      payment, distribution, benefit or other entitlement by the Company to or
for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 7.14) (a “Payment”) would be subject to the excise tax imposed by
section 4999 of the Code or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Such Gross-Up Payment shall be paid to Executive at
the time(s) the Payment becomes subject to the Excise Tax.     (b)  
Notwithstanding anything in the Agreement to the contrary, in the event that it
shall be determined that, as a result of a Change of Control of Parent or a
Change of Control of the Company that occurs prior to an initial public offering
of the shares of Parent or the Company, any Payment would be subject to the
Excise Tax, then the Company, Parent and OEP shall use their best efforts, and
Executive shall cooperate, to obtain the required shareholder vote such that no
portion of such Payment would be subject to the Excise Tax, in accordance with
section 280G(b)(5)(B) of the Code.

Section 7.15 Section 409A of the Code.
     With respect to any payments under this Agreement that are deemed to be
deferred compensation subject to the requirements of 409A, such payments are
intended to comply with the requirements of section 409A of the Code.
Notwithstanding anything herein to the contrary, if, at the time of Executive’s
termination of employment with the Company, the Company has securities which are
publicly traded on an established securities market and Executive is a
“specified employee” (as defined in section 409A of the Code) and the deferral
of the commencement of any payments or benefits otherwise payable pursuant to
Section 5.4, Section 5.5 or Section 5.6 of this Agreement as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to
Executive) that are in excess of the lesser of (i) two (2) times Executive’s
then annual compensation or (ii) two (2) times the limit on compensation then
set forth in section 401(a)(17) of the Code, until the date that is six months
following Executive’s termination of employment with the Company (or the
earliest date as is permitted under section 409A of the Code). If any payments
or benefits are deferred due to such requirements, such amounts will be paid in
a lump sum to Executive at the end of such six (6) month period. For purposes of
section 409A of the Code, the right to a series of installment payments under
this Agreement shall be treated as a

Page 26



--------------------------------------------------------------------------------



 



right to a series of separate payments. The Company shall consult with Executive
in good faith regarding the implementation of the provisions of this
Section 7.15.
Section 7.16 Indemnification.
     Executive shall be entitled to indemnification in connection with any
claim, loss or cause of action arising from or out of Executive’s performance as
a director, officer and/or employee of the Company or in any other capacity,
including any fiduciary capacity, in which Executive served at the request of
the Company to the maximum extent permitted by applicable law and the Company’s
bylaws; provided, however, that Executive shall not be entitled to
indemnification hereunder with respect to any expense, loss, liability or damage
which is determined by a court or other tribunal of competent jurisdiction to
have been caused by Executive’s own gross negligence, willful misconduct or
reckless disregard of his duties. The Company shall ensure, at its own expense,
that Executive is covered by the Company’s director and officer liability
insurance policies during the Employment Period and for at least six years
thereafter in an amount and on terms no less than that afforded to the other
executives and/or directors of the Company.
Section 7.17 Dispute Resolution.
     Any dispute or controversy arising under or in connection with this
Agreement shall be settled by arbitration in New York City, New York, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the award of the arbitrator(s) in any court
having proper jurisdiction. Executive shall have the authority, in his sole
discretion, to hire counsel to represent him in such arbitration proceeding.
Section 7.18 Governing Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut, without giving effect to any conflicts or
choice of laws rule or provision that would result in the application of the
domestic substantive laws of any other jurisdiction.
Section 7.19 Counterparts.
     This Agreement may be executed by the parties in one or more counterparts,
each of which when so executed and delivered shall be deemed to be an original
and such counterparts shall together constitute one and the same instrument.

Page 27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Agreement as of the
Closing.

                  VELO HOLDINGS INC.   EXECUTIVE    
 
               
By:
   /s/ Daniel J. Selmonosky    /s/ Gary Johnson                  
Name:
   Daniel J. Selmonosky   Date:   8/13/2007    
 
               
Title:
  Director   Address:   1051 Cedar Rd.    
 
               
Date:
  8/13/2007       Southport, CT 06890                  
 
                VERTRUE INCORPORATED            
 
               
By:
  /s/ George W. M. Thomas            
 
               
Name:
  George W. M. Thomas            
 
               
Title:
  Senior Vice President & General Counsel            
 
               
Date:
  8/13/2007            
 
               

GUARANTEE:
For good and valuable consideration, including Executive’s agreement to serve as
the President and Chief Executive Officer of the Company and to execute the
Rollover Letter, as amended, the obligations of OEP under Section 3.4 and 7.14
of this Agreement, dated August 16, 2007, shall be, jointly and severally,
guaranteed by OEP.

      ONE EQUITY PARTNERS II, L.P.
 
   
By:
  OEP General Partner II, L.P.,
 
             Its General Partner
By:
  OEP Holding Corporation
 
             Its General Partner

         
By:
  /s/ James W. Koven    
 
       
 
       
Date:
  8/15/2007    
 
       

Page 28